               UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF WISCONSIN

 DANA E. MCCALLA,

                       Plaintiff,
                                                     Case No. 18-CV-1895-JPS-JPS
 v.

 ANGELA THOMPSON, LORI
 DOEHLING, HOLLY A.                                                  ORDER
 GUNDERSON, SARAH DEHLING,
 DEBRA BELLIN, TIFFANY
 GIMENEZ, SHARI KLENEKY,
 JENNIFER DALY, TINA CRONN,
 DEBRA OLSEN, and CINDY
 BARTER,

                       Defendants.


       Plaintiff has been allowed to proceed on a claim of deliberate

indifference to his serious medical needs. (Docket #12 at 7-8). Now that all

Defendants have been served and have entered appearances in this case,

the Court will issue a scheduling order. The Court will also address three

motions filed by Plaintiff since its last order of May 28, 2019. The first

motion is one for reconsideration of the denial of a prior motion for

appointment of counsel. (Docket #50). The Court will treat the motion as a

renewed request for appointed counsel.

       As a civil litigant, Plaintiff has “neither a constitutional nor statutory

right to a court-appointed attorney.” James v. Eli, 889 F.3d 320, 326 (7th Cir.

2018). However, under 28 U.S.C. § 1915(e)(1), the “court may request an

attorney to represent any person unable to afford counsel.” The court

should seek counsel to represent a plaintiff if: (1) he has made reasonable
attempts to secure counsel; and (2) “‘the difficulty of the case—factually

and legally—exceeds the particular plaintiff’s capacity as a layperson to

coherently present it.’” Navejar v. Iyiola, 718 F.3d 692, 696 (7th Cir. 2013)

(quoting Pruitt v. Mote, 503 F.3d 647, 655 (7th Cir. 2007) (en banc)). Whether

to appoint counsel in a particular case is left to the court’s discretion. James,

889 F.3d at 326; McCaa v. Hamilton, 893 F.3d 1027, 1031 (7th Cir. 2018). The

appointment of counsel is severely limited by the practical realities in this

area of law, namely that very few lawyers are willing to be appointed to

take on prisoner-filed cases, while hundreds of prisoner-plaintiffs file new

cases every year.

       As to the first Pruitt element, Plaintiff has provided letters

demonstrating his attempts to obtain counsel on his own, and his inability

to secure representation. (Docket #50-1). The Court will, therefore, conclude

that the first element is met at this time. However, the second Pruitt element

is not established. Plaintiff’s filings have been clear and cogent, and he

displays a complete understanding of his claims and the facts underlying

them. Indeed, the instant motion is primarily one seeking appointment of a

medical expert. Plaintiff states that knows that he needs expert medical

testimony to prove his claim, and so requests that the Court appoint a

specialist doctor to serve as his expert. See (Docket #50 at 2–3).

       If Plaintiff desires an expert to bolster his claims, he should hire one.

The Court will not appoint him counsel so that the appointed lawyer will

pay the expert’s bill (which that lawyer may then seek reimbursement for

from the taxpayer). In other words, Plaintiff is not entitled to use the Court’s

resources to subsidize his litigation efforts. See Lindell v. McCallum, 352 F.3d

1107, 1111 (7th Cir. 2003); Ray v. City of Milwaukee, Case No. 06-CV-1226-

WCG, 2008 WL 2785631, at *1–2 (E.D. Wis. July 16, 2008).


                                  Page 2 of 4
       Plaintiff’s second motion requests entry of default judgment against

Defendant Debra Olsen (“Olsen”). (Docket #55). But Olsen has already

answered the operative complaint. (Docket #38). She is not in default.

       Plaintiff’s third motion complains that prison officials are not

permitting him to use legal loan funds for certain expenses. (Docket #57).

He asks that he be permitted to use his release account funds to pay the

expenses. This Court lacks the authority—statutory or otherwise—to order

that a prisoner may tap into his release account to pay current (or future)

litigation costs. Cf. Wilson v. Anderson, No. 14-CV-0798, 2014 WL 3671878, at

*3 (E.D. Wis. July 23, 2014) (declining to order that a prisoner’s full filing

fee be paid from his release account, “[g]iven the [DOC’s] rationale for

segregating funds into a release account” and the absence of any statutory

authority compelling the court to do so).

       Denying prisoners the use of their release accounts to fund litigation

costs is also prudent given that those accounts are “restricted account[s]

maintained by the [DOC] to be used upon the prisoner’s release from

custody.” Id. Permitting a prisoner to invade that account for litigation costs

could be a detriment to that prisoner’s likelihood of success post-

incarceration, see Wis. Admin. Code § DOC 309.466 (stating that

disbursements from a prisoner’s release account are authorized “for

purposes that will aid the inmate’s reintegration into the community”),

especially if the prisoner is overly litigious. As the Seventh Circuit has

instructed, “like any other civil litigant, [a prisoner] must decide which of

[his] legal actions is important enough to fund,” Lindell, 352 F.3d at 1111;

thus, if a prisoner concludes that “the limitations on his funds prevent him

from prosecuting [a] case with the full vigor he wishes to prosecute it, he is

free to choose to dismiss it voluntarily and bring it at a later date.” Williams


                                  Page 3 of 4
v. Berge, No. 02-CV-10, 2002 WL 32350026, at *8 (W.D. Wis. Apr. 30, 2002).

The Court will, therefore, deny Plaintiff’s request to use his release account

funds to pay any litigation expenses in this matter. As to his disputes with

prison officials over legal loans, that is a matter between Plaintiff and the

officials. The Court cannot override state policy and procedure on such

matters.

       In light of the foregoing, each of Plaintiff’s motions must be denied.

The Court will issue the scheduling order separately from this order.

       Accordingly,

       IT IS ORDERED that Plaintiff’s motions for reconsideration,

(Docket #50), for default judgment, (Docket #55), and for access to release

account funds, (Docket #57), be and the same are hereby DENIED.

       Dated at Milwaukee, Wisconsin, this 17th day of July, 2019.

                                   BY THE COURT:



                                   ____________________________________
                                   J. P. Stadtmueller
                                   U.S. District Judge




                                 Page 4 of 4
